Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/20/2019 and 10/16/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
claims 3 and 5  “a pumping region”, and
claim 5 “a circular current region”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in lines 13, 17, and 21.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 3 recites the limitation "the other side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015 232364 (Miyagawa) in view of US 2015-0097344 (Hamamoto et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Miyagawa discloses a sealing apparatus for sealing an annular gap between a shaft and a hole into which the shaft is to be inserted (sealing apparatus (1, 2) is disposed in an annular gap between shaft 4 and housing 3, separating atmospheric side “B” and sealed fluid side “A”; ¶ 0019; Figure 1 and as shown below), the sealing apparatus comprising: 
a sealing apparatus body to be fitted into the hole (sealing apparatus body includes 15, and 11); and 
a slinger 2 to be mounted on the shaft 4, wherein 
the sealing apparatus body includes a reinforcing ring 11 annular around an axis line (O), and an elastic body portion 15 which is formed of an elastic body attached to the reinforcing ring 11 and which is annular around the axis line (¶ 0020), 

the elastic body portion 15 includes an end-face lip 12 which is a lip extending toward one side (a) in a direction of the axis line, contacting the flange portion 22 from another side (b) in the direction of the axis line, and annular around the axis line (Figure 1 and as shown below), 
at least one groove 23 is formed on the other side of the flange portion 22 of the slinger 2 (¶ 0023), 
on a surface of the end-face lip 12 on an inner peripheral side, a plurality of radial projections are formed side by side in a circumferential direction, and at least one circumferential projection is formed (lacks disclosure), 
the radial projections (lacks disclosure) extend from the other side toward the one side in a spiral manner in a rotational direction of the shaft, and are formed on the inner peripheral side of a slinger contact portion which is a portion of the end-face lip where the end- face lip contacts the slinger (end-face lip 12 contacts the slinger 22, and the portion of 12 that contacts 22 defines the slinger contact portion), and 
the circumferential projection (lacks disclosure) extends around the axis line on the other side of an end portion of the radial projection on the one side, and projects from the end-face lip on the other side of the slinger contact portion in the direction of the axis line.  
	Hamamoto teaches a sealing system, in Figures 1-2, in which the sealing lip 2 engages the rotating shaft separating the sealing space “A” from the external side “B”. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in sealing system of Miyagawa a plurality of radial projections formed side by side in a circumferential direction, and at least one circumferential projection on a surface of the end-face lip 12 on an inner peripheral side, 
as taught by Hamamoto, since the claimed invention is merely a combination of known elements (such as having radial and circumferential projections), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     
	Miyagawa modified with Hamamoto shows the limitations “the radial projections extend from the other side toward the one side in a spiral manner in a rotational direction of the shaft, and are formed on the inner peripheral side of a slinger contact portion which is a portion of the end-face lip where the end- face lip contacts the slinger, and the circumferential projection extends around the axis line on the other side of an end portion of the radial projection on the one side, and projects from the end-face lip on the other side of the slinger contact portion in the direction of the axis line.”  
 




    PNG
    media_image1.png
    1075
    912
    media_image1.png
    Greyscale



As to claim 2, the combination teaches the sealing apparatus according to claim 1, wherein 44/46the circumferential projection forms a clearance between the circumferential projection and a side surface of at least one of the radial projections which faces an opposite side of the rotational direction of the shaft (Figure 1 of Hamamoto shows space between two adjacent 21 and 23.)  

As to claim 3, the combination teaches the sealing apparatus according to claim 1, wherein the circumferential projection is formed on the other side of a pumping region in the sealing apparatus (The screw ridges 21, 22 pumps the fluid back into the space “A”, and the circumferential projection 23 serves a damp (¶ 0028-0032); region where the fluid pumps back to area “A” defines the pumping region, which is on the side of “A”, and 23 is on the other side of pumping region; Figures 1-2 of Hamamoto.)  

As to claim 4, the combination teaches the sealing apparatus according to claim 1, wherein the radial projections are formed on the end-face lip at intervals from the slinger contact portion (Miyagawa modified with Hamamoto shows the limitations.)  

As to claim 5, the combination teaches the sealing apparatus according to claim 4, wherein the radial projections are formed at intervals from the slinger contact portion so as to reach a pumping region from a circular current region in the sealing apparatus (The screw ridges 21, 22 pumps the fluid back into the space “A”, and the circumferential projection 23 serves a damp (¶ 0028-0032); region where the fluid 

As to claim 6, Miyagawa discloses the sealing apparatus according to claim 1, wherein the groove formed on the slinger is a screw groove (¶ 0023).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675